Order entered February 3, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00925-CR

                             EUGENE CAMARILLO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F15-24066-Y

                                            ORDER
        The Court has before it the January 30, 2017 request of Vearneas Faggett requesting an
extension of time to file the reporter’s record in the above appeal. We GRANT the request and
ORDER the complete reporter’s record filed no later than March 3, 2017. Ms. Faggett is
cautioned that further extensions will be disfavored.
        We VACATE that portion of our January 26, 2017 order that orders Vearneas Faggett
not to sit. We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth
Frizzell, Presiding Judge, Criminal District Court No. 7; to Vearneas Faggett, official court
reporter of Criminal District Court No. 7; to the Dallas County Auditor’s Office; and to all
counsel for all parties.




                                                        /s/   ADA BROWN
                                                              JUSTICE